DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 states “NF CSI”. Should be corrected to “NP CSI report”.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive.

Regarding claim 1,
 Applicant argues The Applicant respectfully submits that none of the cited references would teach or suggest the amended claim features, in particular, that in response to the “aperiodic CSI trigger,” either or both of the “NP” and “BF” CSI reports would be received, among which the reception of the “NP” CSI report is determined based at least on whether a “previous” NP CSI report has been transmitted within a “threshold time from a scheduled transmission time identified by the aperiodic CSI trigger.” Figs. 10C-D of this Application illustrate example aspects of the “threshold time.”

[0233] FIG. 9B illustrates an example implementation of the second embodiment with a total number of NP CSI-RS ports of N.sub.TX=32 (a rectangular array with 4 rows, 4 columns, and dual-polarized components) and T2=3×T1. A DL-UL timing diagram 950 is used for illustrative purposes. Two subsets of the 2D full-port patterns (951 and 952) which represent subsampling in vertical dimension are used intermittently to transmit NP CSI-RS in subframes 961 (configured to transmit NP CSI-RS). In this example, transmission of partial-port NP CSI-RS is accompanied by an UL grant which triggers an aperiodic CSI reporting from the UE (e.g., UE 116). Upon receiving such a subframe from a serving eNB (e.g., eNB 102), a UE measures a respective DL channel (which corresponds to 16 ports in this example) within an allowable measurement window. Then the UE responds by quantizing the measured DL channel and feeding the quantization information back to the eNB in subframe 971. This explicit channel feedback can be accompanied with other CSI parameters. The eNB can utilize two consecutive explicit feedbacks to reconstruct a full-port estimate of the DL channel. Having received and decoded the feedback associated with a 16-port subset, the eNB utilizes the feedback to perform beamforming on CSI-RS transmitted in subframes 962 (hence the BF CSI-RS). Upon receiving such a subframe from a serving eNB, a UE measures a CSI and responds by feeding back CSI parameters in subframes 972.
	Onggosanusi also teaches in at least ¶125, ¶189-190 and Fig. 7B, that a BF CSI report and NP CSI report is transmitted by the UE and received by the eNB. 

	[0125] Therefore, there is a need to design a CSI reporting mechanism which flexibly accommodates both NP and BF CSI-RS. In particular, a common set of components, such as CSI process and CSI-RS resource configuration mechanisms, are utilized to facilitate transmission, reception, and measurement of, as well as CSI reporting associated with either NP CSI-RS or BF CSI-RS. In addition, scenarios where a UE s configured with both NP CSI-RS and BF CSI-RS, that is, hybrid CSI-RS, can be supported as well.

a CSI report associated with NP CSI-RS is utilized by the eNB for configuring BF CSI-RS according to an embodiment of the present disclosure; The embodiment shown in FIG. 7B is for illustration only. Other embodiments could be used without departing from the scope of the present disclosure.
Given above, a person of ordinary skill in the art would reasonably interpret that Ongosanusi’s UE transmits both BF CSI report and NP CSI report.
Furthermore, the eNB utilizes NP CSI report in a previous measurement window (equivalent to the predetermined time from a scheduled time of the NP CSI RS in subframe 761) to send BF CSI-RS and based on which the UE sends BF CSI Report.
[0190] In this example implementation of the first embodiment, a DL-UL timing diagram 750, including DL transmission 760 and UL transmission 770, is used for illustrative purposes. A NP CSI-RS is transmitted in subframes 761 (which are configured to transmit NP CSI-RS). Upon receiving a subframe of 761 from a serving eNB (e.g., eNB 102), a UE measures a respective DL channel within an allowable measurement window. Then the UE responds by measuring CSI corresponding to NP CSI-RS and feeding the measured CSI back to the eNB in subframe 771. This CSI includes at least a CSI parameter which can be used by the eNB to derive a precoder for forming BF CSI-RS for that particular UE (derived from a non-precoded channel measurement). Having received and decoded the feedback, the eNB utilizes the feedback to perform beamforming on CSI-RS transmitted in subframes 762 (hence the BF CSI-RS). Upon receiving such a subframe from a serving eNB, a UE measures a CSI and responds by feeding back CSI parameters in subframes 772 (derived from a partially precoded/beamformed channel measurement).


    PNG
    media_image1.png
    957
    1128
    media_image1.png
    Greyscale





A person of ordinary skill in the art would reasonably interpret the above teachings as the argued limitations of claim 1. 
All remaining arguments are based on the arguments above, and are fully responded to as above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9-10, 14-16, 19-20, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi (Pub No 20160359538).

Regarding claim 1 and 9 and 19,
 	Onggosanusi Embodiment A teaches a method of wireless communication, comprising: 
 	configuring a first channel state information (CSI) reference signal (CSI-RS) resource for non-precoded CSI-RS, wherein the first CSI-RS resource is associated with a CSI process (interpreted as NP CSI-RS, see fig. 5a and para [0148]); 
 	configuring a second CSI-RS resource for beamformed CSI-RS, wherein the second CSI-RS resource is also associated with the CSI process; and (interpreted as BF CSI-RS, see fig. 5a and para [0148]);
	transmitting an aperiodic CSI trigger; (interpreted as  In this example, transmission of partial-port NP CSI-RS is accompanied by an UL grant which triggers an aperiodic CSI reporting from the UE (e.g., UE 116), see para [0233])
 	transmitting a non-precoded CSI-RS using the first CSI-RS resource and a beamformed CSI-RS using the second CSI-RS resource, wherein the transmitting is part of a hybrid CSI-RS operation (interpreted as  NP CSI-RS and BF CSI-RS can be used concurrently according to an example procedure described in embodiment 500, see para [0148]).
 	receiving, in response to the aperiodic CSI trigger, aperiodic CSI feedback including at least one or both of a non-precoded (NP) CSI report based on the non-precoded CSI-RS and a beamformed (BF) CSI report based on the beamformed CSI-RS, (interpreted as Having received and decoded the feedback associated with a 16-port subset, the eNB utilizes the feedback to perform beamforming on CSI-RS transmitted in subframes 962 (hence the BF CSI-RS), see para [0233])
 	However Onggosanusi Embodiment A does not teach wherein whether the NF CSI report is received is determined based at least on whether a previous NP CSI report has been transmitted within a threshold time from a scheduled transmission time identified by the aperiodic CSI trigger.
 	Onggosanusi Embodiment B teaches wherein whether the NF CSI report is received is determined based at least on whether a previous NP CSI report has been transmitted within a threshold time from a scheduled transmission time identified by the aperiodic CSI trigger. (interpreted as Within a measurement window 702, the UE performs CSI measurement and calculation. Responding to the CSI-RS type acquired in subframe n (as well as CSI reporting mode configuration), the UE reports a CSI in subframe n+k (711), see para [0185]).
 	It would have been obvious to one of ordinary skill in the art combine the system taught by Onggosanusi Embodiment A with the window for measurement as taught by Onggosanusi Embodiment B since it is known in the art to have timers to not wait for responses indefinitely.

Regarding claim 2,
 	Onggosanusi teaches the method of claim 1, further including: determining a number of antenna ports associated with the first CSI-RS resource for non-precoded CSI-RS (interpreted as Within a single CSI process 501 and a single NZP CSI-RS resource 503, a number of ports and a 2D CSI-RS/antenna port (or, in another example, a 2D codebook) pattern designated for NP CSI-RS are configured, along with its associated resource and subframe configurations, see Onggosanusi para [0149]).

Regarding claim 3,
 	Onggosanusi teaches the method of claim 2, wherein the determining includes one of: determining the number of antenna ports according to: N=2 X N1 X N2 for full CSI-RS, wherein N is the number of antenna ports, N1 is the first total number of antenna ports in a first dimension of an antenna array of a base station, and N2 is the second total number of antenna ports in a second dimension of the antenna array; or determining the number of antenna ports according to: N=2 X N1+N2 for partial CSI-RS  (intperpreted as  For instance, a serving eNB configures a UE with NPORT NP CSI-RS ports and (Ma, Na) 2D NP CSI-RS pattern, as well as NPORT,BF UE-specific BF CSI-RS ports and (MBF, NBF) 2D UE-specific BF CSI-RS pattern. Since UE-specific beamforming operation reduces the number of ports, NPORT,BF≤NPORT, MBF≤Ma, and NBF≤Na (where 2MBFNBF=NPORT,BF or MBFNBFPa=NPORT,BF), see Onggosanusi para [0132], [0127]).

Regarding claim 4,
 	Onggosanusi teaches the method of claim 1, further including: configuring a number of antenna ports associated with the second CSI-RS resource, wherein the number of antenna ports associated with the second CSI-RS resource is one of: 2, 4, or 8. (interpreted as A second subset or CSI-RS resource 832 includes 8 ports with each group of 4 ports is associated with one polarization group. In this example, the second subset can be configured so that the UE can report a CSI for an 8-port vertical dual-polarized port pattern, see Onggosanusi para [0209]).


 	Onggosanusi teaches the method of claim 1, further including: receiving CSI feedback from a user equipment (UE), wherein the CSI feedback is based on the non-precoded CSI-RS; and determining a set of precoding vectors for beamforming the beamformed CSI-RS of the second CSI-RS resource based on the CSI feedback. (interpreted as The third component, concurrent use of NP CSI-RS and BF CSI-RS (hybrid CSI-RS), can be described as follows. The combined DL channel information from multiple subsets is then utilized for link adaptation. Furthermore, the combined DL channel information can be used to derive a precoding vector or matrix (a beamformer) for forming BF CSI-RS associated with that UE, see Onggosanusi para [0190]).

Regarding claim 6,
 	Onggosanusi teaches the method of claim 1, further including: configuring the first and second CSI-RS resources independently according to one or more of: frequency resource mapping; time resource mapping; periodicity; and subframe offset (interpreted as partial-port CSI-RS mapping with 4 disjoint two-dimensional subsets, Onggosanusi para [0206] see Onggosanusi fig. 8a-8c).

Regarding claim 10 and 20,
 	Onggosanusi teaches the method of claim 9, wherein the NP CSI report includes a first rank indicator and a first precoding matrix indicator (PMI) and the BF CSI report includes a second rank indicator, a second PMI, and a channel quality indicator (CQI). (interpreted as UE reports a complete set of CSI parameters (that is, CQI, RI, and PMI), see Onggosanusi para [0167], CSI reporting associated with either NP CSI-RS or BF CSI-RS. In addition, scenarios where a UE s configured with both NP CSI-RS and BF CSI-RS, that is, hybrid CSI-RS, can be supported as well, see Onggosanusi para [0125]).


 	Onggosanusi teaches the method of claim 9, wherein the aperiodic CSI trigger comprises one or more bits in downlink control information (DCI) signaling the transmission of either or both of the NP CSI report and the BF CSI report (interpreted as A third option which is a variation of the second option is applicable to aperiodic CSI (A-CSI). Here, when a UE receives a CSI request included as a DCI field in an UL grant, a UE reports a CSI associated with an N.sub.i-port subset of the N.sub.TX NP CSI-RS ports. The subset is indicated as a part of the DCI field either jointly encoded or separately encoded with the CSI request field, see Onggosanusi para [0221]).

Regarding claim 15 and 25,
 	Onggosanusi teaches the method of claim 9, further including: determining the first precoding matrix indicator based on measurement of the non-precoded CSI-RS by using a codebook associated with non-precoded CSI-RS, wherein the first precoding matrix indicator is wideband (interpreted as This is applicable when NP CSI-RS is used to measure DL long-term and/or wideband channel statistics at a UE, see Onggosanusi para [0238]).

Regarding claim 16 and 26,
 	Onggosanusi teaches the method of claim 9, further including: determining the second precoding matrix indicator based on measurement of the beamformed CSI-RS by using a codebook associated with beamformed CSI-RS, wherein the second precoding matrix is one of: wideband or subband (interpreted as The above explicit feedback CSI can be reported as a wideband (one report for all the set S subbands) or subband (one report for each set S subband) CSI. The first and second channel entities (direct channel feedback and eigenvector feedback) can be reported as a wideband or subband CSI, see para [0215]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461